Title: To Thomas Jefferson from Lambert, 10 February 1791
From: Lambert
To: Jefferson, Thomas



Monsieur
Frontignan 10e. fevrier 1791

J’ai Reçeu avec un Plaisir infini La Lettre que vous m’avés fait L’honneur de m’ecrire Le 6. 7bre. Dernier et qui m’est heureusement parvenue depuis une quinzaine de jours.
J’étois fort desireux de sçavoir de vos Nouvelles, j’en avois demandé depuis peu à Mr. De Moustier, ambassadeur en Prusse. Je les attendois avec impatience quand Votre Lettre arrivée m’a paru un present du Ciel. Avec quel transport je l’ai Lue, je l’ai devorée, il m’a semblé vous voir, vous serrer dans mes Bras, et vous Renouveller L’assurance de mon attachement Respectueux, et qui ne s’éteindra qu’avec ma Vie.
Le Lendemain du jour où vous m’aviez fait L’honneur à Paris de me Recevoir parmi vos Convives en Xbre. 1788, je fus attaqué d’une Violente maladie, qui me Conduisit au Bord du tombeau et qui me priva du plaisir de vous Revoir avant mon Depart. J’y suis Revenu à Raison d’un Litige que j’avois devant L’Assemblée Nationale pour la Mairie de Cette Ville, et que j’ai Eu la Satisfaction de gagner; j’avois L’espoir de vous y voir Encore, mais vous Etié’s deja bien loin de moi, et dans un autre Monde, d’où il m’est impossible  d’avoir de vos nouvelles aussi souvent que je L’ambitionne ardament.
Je souhaite que votre ami Le Respectable General Washington trouve le vin que je vous Envoye aussi bon qu’il peut le desirer. D’après le gout de votre Pays que Mr. De Moustier m’a fait Connoître, j’ai choisi Ce vin moins Liquoreux que Celui de mon Precedent Envoy. Il est bien facheux pour moi que la mauvaise qualité du muscat Rouge de l’année, ne me permette pas de vous en Envoyer; s’il est bon à la prochaine Recolte, je vous en Conserverai.
La Caisse de 60. B[outei]lles pour vous est marquée T.J.N.1. et Les Deux qui sont pour votre illustre General sont sous la marque de G.W. N. 2. et 3. Les trois Caisses D’égalle Contenance L’une, se montent à £:232₶. que Mr. Fenwick me fera parvenir à sa plus grande Commodité. Veuillez presenter L’hommage de mon Respect au grand Washington et être bien Convaincu vous même de Ce Sentiment profond, qui est depuis longtemps melé dans mon Coeur à l’attachement le plus inviolable, avec Lesquels j’ai L’honneur d’être Monsieur Votre très humble et très obeissant Serviteur

Lambêrt D.m.—maire

